Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control module” in claims 1-5, 9-12, and 15
“nodes” in claims 1-16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-16 are rejected for failing to provide adequate written description of the claimed “control module” and “nodes”.  The control module and nodes have been identified as non-structural generic placeholders that are to be interpreted according 35 U.S.C. 112(f).  However, the specification fails to provide adequate written description of a specific structure corresponding to the claimed functions.  The specification broadly discloses a “control module” (e.g., control module 102 in Fig. 1), but it fails to disclose a specific structure for the control module that would be capable of performing the claimed functions.  The control module is disclosed at a high level of generality, and the specification does not provide any indication of its internal structure or composition.  Nor does the specification provide disclosure of a specific algorithm that is used to program a general purpose processor to achieve the claimed functions.  The specification therefore fails to provide adequate written description of the claimed control module.  Similar reasoning may be applied to the claimed “nodes”.
Additionally, the specification fails to provide adequate written description of the control module functions because the claims do not accurately reflect the invention as disclosed, at times conflicting with the specification:

claim 1, “a control module having pulse-width-modulation logic”: The recitation of a control module having pulse-width-modulation logic represents new matter not disclosed in the originally filed specification.  Although the specification broadly discloses PWM logic [pp. 12, lines 14-16], it does not specifically identify the control module as PWM logic.      
claim 1, “issue a pulse having a duration equal to a sum of a duration of the pulse received from the sequentially previous node, if there is a sequentially previous node, plus a component that is proportional to the metric monitored at the node”, “wherein a sequentially final one of the nodes issues a pulse that is a concatenation of the pulses of all the nodes”: The specification fails to disclose these steps.  The specification broadly discloses that the total sum of the currents measured by each of the nodes is proportional to a sum of all of the pulse widths issued by each node.  However, the specification does not teach that a final node (or any node) issues a pulse with a width equal to the sum of previous pulses and a component proportional to the metric monitored by itself.  The specification instead teaches that the control module performs a sum of all the pulse durations [pp. 5, line 22 to pp. 6, line 2], and that each node issues a pulse that has a width proportional to its own measured metric [Fig. 2]. 
claims 3-5 , “… sequentially issuing a pulse from one node to another along the daisy chain to create a pulse train, wherein each node in the daisy chain adds its pulse duration cumulatively to a total time to the end of the pulse train”: The specification fails to disclose a “pulse train” (i.e., a signal comprised of a series of pulses in time, such as a clock signal).  The specification teaches that a first node transmits a pulse to a second node, which transmits a pulse to a third node, etc., until a final node transmits a final pulse back to the control module (pp. 6, lines 8-10: note that each node is disclosed as transmitting its own pulse, and there is no teaching that it transmits its own pulse as well as the previous pulses; also Fig. 2).
claim 4, “… wherein issuing a pulse for each node includes issuing a second initiation pulse from the control module to the first one of the nodes to initiate transmission of the pulse train along the daisy chain”: Claim 1 established that the pulses issued for each node were proportional to a metric (i.e., current) monitored at the node.  This conflicts with claim 4, which conflates the pulses representing current draw with the initial pulse issued by the control module to start the pulse transmissions.

Claims 6-16 are rejected on the same basis.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification broadly discloses a “control module” (e.g., control module 102 in Fig. 1), but it fails to disclose a specific structure for the control module that would be capable of performing the claimed functions.  The control module is disclosed at a high level of generality, and the specification does not provide any indication of its internal structure or composition.  Nor does the specification provide disclosure of a specific algorithm that is used to program a general purpose processor to achieve the claimed functions.  The specification therefore fails to provide adequate written description of the claimed control module.  Similar reasoning may be applied to the claimed “nodes”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6-16 are rejected as being indefinite because the limitation “issuing a pulse for each node…” is unclear.  The specification teaches that pulses may be issued by each node for a next node, by the control module to a first node to initiate the transmission of nodes, or by a control module to all the nodes to initiate a measurement of a metric.  It is unclear which of these functions the step of issuing is intended to cover.  The claims describe “issuing a pulse for each node” in ways that conflict with each other.  Claim 6 recites issuing a pulse that has a duration proportional to a monitored metric, indicating that the pulse is a pulse transmitted by a node to a subsequent node.  Claims 9 and 11 recite that issuing a pulse includes issuing an initial pulse from the control module, which conflicts with claim 6 because the initial pulse from the control module does not have a pulse width proportional to a monitored metric.  

Claims 3-5 and 16 are rejected as being indefinite because they lack proper antecedent basis.  Claims 3-5 recite “wherein issuing a pulse for each node includes…”.  The “wherein” clause implies a further limitation of a previously recited step, but there is no prior recitation of a step of “issuing a pulse for each node” in claim 1. 
Claim 16 recites “the method as recited in claim 17”.  The claim improperly establishes dependency from a non-existent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al., U.S. Patent No. 6,157,672.
Regarding claim 6, Iwata discloses a method comprising:
monitoring a metric [Fig. 6B: PWM signal 1] at each of a plurality of nodes [Fig. 6B: plurality of switch current sources 2];
issuing a pulse for each node, wherein the pulse has a duration that is proportional to the metric monitored at the node [col. 2, lines 49-53: “As is shown in FIG. 6B, when each switch current source 2 for generating a constant current when the PWM signal 1 is input is switched, each pulse of the signal 1 is converted into a current pulse with a width corresponding to the width of the pulse of the signal 1”]; and
concatenating a duration of all the pulses for the nodes [col. 2, lines 53-57: “Accordingly, parallel addition of PWM signals is realized simply by collecting, using a current bus 3, a plurality of current pulses generated from a plurality of switch current sources 2, and integrating the collected pulses using a single capacitor 4.”; col. 3, lines 23-30: “Each of <1>, <2>, <3>, . . . <n> PWM signals 1 is input to the switch current source 2, and a constant current is generated for a period corresponding to the pulse width of the signal. Thus, the signal 1 is converted into a current pulse. A number n of current pulses are added together on the common current bus 3, thereby obtaining, by capacitance integration, a total charge Qtotal which is proportional to the total pulse width of the n current pulses.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beecher, U.S. Patent Application Publication No. 2010/0023819, discloses a device that “…can receive the signal, measure the pulse width, translate the width to an array address, increase the pulse width by a fixed amount, and send the pulse width modulated signal to a next instance of the in-system programmer 102 in the array” [para. 0022].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov